 

Exhibit 10.25

 

ANTRIABIO, INC.
2016 NON Qualified Stock Option PLAN, AS AMENDED

 

Section 1.          Purpose

 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and non-employee Directors capable of assuring
the future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to compensate such
persons through stock options and provide them with opportunities for stock
ownership in the Company, thereby aligning the interests of such persons with
the Company’s stockholders.

 

Section 2.          Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)           “Affiliate” shall mean any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company.

 

(b)           “Award” shall mean an Option awarded pursuant to this Plan.

 

(c)           “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award granted under the Plan
(including a document in an electronic medium) executed in accordance with the
requirements of Section 9(b).

 

(d)           “Board” shall mean the Board of Directors of the Company.

 

(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder.

 

(f)           “Committee” means a committee or subcommittee of the Board
appointed from time to time by the Board. Notwithstanding the foregoing, if, and
to the extent that no Committee exists which has the authority to administer
this Plan, the functions of the Committee shall be exercised by the Board and
all references herein to the Committee shall be deemed to be references to the
Board.

 

(g)          “Company” shall mean AntriaBio, Inc., a Delaware corporation and
any successor corporation.

 

(h)           “Director” shall mean a member of the Board.

 

(i)            “Eligible Person” shall mean any employee, officer, non-employee
Director, consultant, independent contractor or advisor providing services to
the Company or any Affiliate, or any such person to whom an offer of employment
or engagement with the Company or any Affiliate is extended.

 

 



 

(j)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(k)           “Fair Market Value” with respect to of one Share as of any date
shall mean (a) if the Share is listed on any established stock exchange, the
price of one Share at the close of the regular trading session of such market or
exchange on such date, as reported by The Wall Street Journal or a comparable
reporting service, or, if no sale of Shares shall have occurred on such date, on
the next preceding date on which there was a sale of Shares; (b) if the Shares
are not so listed on any established stock exchange, the average of the closing
“bid” and “asked” prices quoted by the OTCQB, the National Quotation Bureau, or
any comparable reporting service on such date or, if there are no quoted “bid”
and “asked” prices on such date, on the next preceding date for which there are
such quotes for a Share; or (c) if the Shares are not publicly traded as of such
date, the per share value of a Share, as determined by the Board, or any duly
authorized Committee of the Board, in its sole discretion, by applying
principles of valuation with respect thereto.

 

(l)            “Non-Employee Director” shall mean a Director who is not also an
employee of the Company or an Affiliate.

 

(m)           “Option” shall mean shall mean an option granted under the Plan.

 

(n)           “Participant” shall mean an Eligible Person designated to be
granted an Award under the Plan.

 

(o)           “Person” shall mean any individual or entity, including a
corporation, partnership, limited liability company, association, joint venture
or trust.

 

(p)          “Plan” shall mean the AntriaBio, Inc. 2014 Non Qualified Stock
Option Plan, as amended from time to time.

 

(q)           “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended,
or any successor rule or regulation.

 

(r)           “Section 409A” shall mean Section 409A of the Code, or any
successor provision, and applicable Treasury Regulations and other applicable
guidance thereunder.

 

(s)          “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(t)          “Share” or “Shares” shall mean common shares $0.001 par value in
the capital of the Company (or such other securities or property as may become
subject to Awards pursuant to an adjustment made under Section 4(c) of the
Plan).

 

(u)          “Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.

 

 -2- 



 

Section 3.          Administration

 

(a)          Power and Authority of the Committee. The Plan shall be
administered by the Committee. Subject to the express provisions of the Plan and
to applicable law, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the number of Shares to be covered by
(or the method by which payments or other rights are to be calculated in
connection with) each Award; (iii) determine the terms and conditions of any
Award or Award Agreement, including any terms relating to the forfeiture of any
Award and the forfeiture, recapture or disgorgement of any cash, Shares or other
amounts payable with respect to any Award; (iv) amend the terms and conditions
of any Award or Award Agreement, subject to the limitations under Section 7; (v)
accelerate the exercisability of any Award or the lapse of any restrictions
relating to any Award, subject to the limitations in Section 7, (vi) determine
whether, to what extent and under what circumstances Awards may be exercised in
cash, Shares, other securities, other Awards or other property (excluding
promissory notes), or canceled, forfeited or suspended, subject to the
limitations in Section 7; ; (vii)  interpret and administer the Plan and any
instrument or agreement, including an Award Agreement, relating to the Plan;
(ix) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan; and
(x) adopt such modifications, rules, procedures and subplans as may be necessary
or desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or an Affiliate may operate, including, without limitation,
establishing any special rules for Affiliates, Eligible Persons or Participants
located in any particular country, in order to meet the objectives of the Plan
and to ensure the viability of the intended benefits of Awards granted to
Participants located in such non-United States jurisdictions. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award or Award Agreement shall be within the sole discretion of the Committee,
may be made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award or Award Agreement, and any
employee of the Company or any Affiliate.

 

(b)          Delegation. The Committee may delegate to one or more officers or
Directors of the Company, subject to such terms, conditions and limitations as
the Committee may establish in its sole discretion, the authority to grant
Awards; provided, however, that the Committee shall not delegate such authority
(i) with regard to grants of Awards to be made to officers or directors of the
Company or (ii) in such a manner as would contravene Section 157 of the Delaware
General Corporation Law, as amended.

 

(c)          Power and Authority of the Board. Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise all the powers and duties
of the Committee under the Plan.

 

 -3- 



 

Section 4.          Shares Available for Awards

 

(a)          Shares Available. Subject to adjustment as provided in Section 4(c)
of the Plan, the aggregate number of Shares that may be issued under all Awards
under the Plan shall be fifteen million (15,000,000) Shares which represents
post Reverse Stock Split Shares.

 

(b)          Counting Shares. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. For purposes of determining the number of Shares
covered on the date of grant by an Option, the aggregate number of Shares with
respect to which the Option is to be exercised shall be counted against the
number of Shares available for Awards under the Plan (without regard to the
number of actual Shares issued upon exercise or settlement).

 

If any Shares covered by an Award or to which an Award relates are not purchased
or are forfeited or are reacquired by the Company, or if an Award otherwise
terminates or is cancelled without delivery of any Shares, then the number of
Shares counted pursuant to Section 4(b) of the Plan against the aggregate number
of Shares available under the Plan with respect to such Award, to the extent of
any such forfeiture, reacquisition by the Company, termination or cancellation,
shall again be available for granting Awards under the Plan. Notwithstanding
anything to the contrary in this Section 4, the following Shares will not again
become available for issuance under the Plan: (i) any Shares which would have
been issued upon any exercise of an Option but for the fact that the exercise
price was paid by a “net exercise” pursuant to Section 6(a)(iii)(B) or any
Shares tendered in payment of the exercise price of an Option; (ii) any Shares
withheld by the Company or Shares tendered to satisfy any tax withholding
obligation with respect to an Option; or (iii) Shares that are repurchased by
the Company using Option exercise proceeds.

 

(c)          Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust any or all of (i) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of Awards, (ii) the number and type of Shares (or other securities or
other property) subject to outstanding Awards and (iii) the purchase price or
exercise price with respect to any Award.

 

Section 5.          Eligibility

 

Any Eligible Person shall be eligible to be designated as a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.

 

 -4- 



 

Section 6.          Awards

 

(a)          Options. The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

 

(i)Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a purchase price below Fair Market Value on the
date of grant if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.

 

(ii)Option Term. The term of each Option shall be fixed by the Committee at the
time but shall not be longer than 10 years from the date of grant.

 

(iii)Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms, including, but not limited to, cash,
Shares (actually or by attestation), other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the applicable exercise price, in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.

 

(A)Promissory Notes. Notwithstanding the foregoing, the Committee may not accept
a promissory note as consideration.

 

(B)Net Exercises. The Committee may, in its discretion, permit an Option to be
exercised by delivering to the Participant a number of Shares having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
excess, if positive, of the Fair Market Value of the Shares underlying the
Option being exercised on the date of exercise, over the exercise price of the
Option for such Shares.

 

(b)          General.

 

(i)Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.

 

 -5- 



 

(ii)Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

 

(iii)Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities (but excluding promissory notes), other Awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.

 

(iv)Limitation on Awards Granted to Non-Employee Directors. No Director who is
not also an employee of the Company or an Affiliate may be granted any Award or
Awards denominated in Shares that exceed $200,000 value in the aggregate in any
calendar year (determined based upon the Black Scholes valuation method).

 

(v)Limits on Transfer of Awards. Except as otherwise provided by the Committee
in its discretion and subject to such additional terms and conditions as it
determines, no Award (other than fully vested and unrestricted Shares issued
pursuant to any Award) and no right under any such Award shall be transferable
by a Participant other than by will or by the laws of descent and distribution,
and no Award (other than fully vested and unrestricted Shares issued pursuant to
any Award) or right under any such Award may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate. The Committee may establish procedures as it deems appropriate for a
Participant to designate a person or persons, as beneficiary or beneficiaries,
to exercise the rights of the Participant and receive any property distributable
with respect to any Award in the event of the Participant’s death.

 

 -6- 

 



 

(vi)Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions. The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.

 

(vii)Prohibition on Option Repricing. Except as provided in Section 4(c) hereof,
the Committee may not, without prior approval of the Company’s stockholders,
seek to effect any re-pricing of any previously granted, “underwater” Option by:
(i) amending or modifying the terms of the Option to lower the exercise price;
(ii) canceling the underwater Option and granting either (A) replacement Options
having a lower exercise price; or (B) Shares in exchange; or (iii) repurchasing
the underwater Option. An Option will be deemed to be “underwater” at any time
when the Fair Market Value of the Shares covered by such Option is less than the
exercise price.

 

(viii)Acceleration of Vesting or Exercisability. No Award Agreement shall
accelerate the exercisability of any Award or the lapse of restrictions relating
to any Award in connection with a change-in-control event unless such
acceleration occurs upon the consummation of (or effective immediately prior to
the consummation of, provided that the consummation subsequently occurs) such
change-in-control event.

 

Section 7.          Amendment and Termination; Corrections

 

(a)          Amendments to the Plan and Awards. The Board may from time to time
amend, suspend or terminate this Plan, and the Committee may amend the terms of
any previously granted Award, provided that no amendment to the terms of any
previously granted Award may, (except as expressly provided in the Plan)
adversely alter or impair the terms or conditions of the Award previously
granted to a Participant under this Plan without the written consent of the
Participant or holder thereof. Any amendment to this Plan, or to the terms of
any Award previously granted, is subject to compliance with all applicable laws,
rules, regulations and policies of any applicable governmental entity or
securities exchange, including receipt of any required approval from the
governmental entity or stock exchange. For greater certainty and without
limiting the foregoing, the Board may amend, suspend, terminate or discontinue
the Plan, and the Committee may amend or alter any previously granted Award, as
applicable, without obtaining the approval of stockholders of the Company in
order to:

 

(i)amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan;

 

 -7- 



 

(ii)amend any terms relating to the granting or exercise of Awards, including
but not limited to terms relating to the amount and payment of the exercise
price, or the vesting, expiry, assignment or adjustment of Awards, or otherwise
waive any conditions of or rights of the Company under any outstanding Award,
prospectively or retroactively;

 

(iii)make changes that are necessary or desirable to comply with applicable
laws, rules, regulations and policies of any applicable governmental entity or
stock exchange (including amendments to Awards necessary or desirable to avoid
any adverse tax results under Section 409A, and no action taken to comply with
Section 409A shall be deemed to impair or otherwise adversely alter or impair
the rights of any holder of an Award or beneficiary thereof); or

 

(iv)amend any terms relating to the administration of the Plan, including the
terms of any administrative guidelines or other rules related to the Plan.

 

For greater certainty, prior approval of the stockholders of the Company shall
be required for any amendment to the Plan or an Award that would:

 

(i)require stockholder approval under the rules or regulations of the Securities
and Exchange Commission or any other securities exchange that are applicable to
the Company;

 

(ii)increase the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;

 

(iii)increase the number of shares or value of the Plan;

 

(iv)permit repricing of Options, which is currently prohibited by Section
6(b)(vii) of the Plan;

 

(v)permit the award of Options at a price less than 100% of the Fair Market
Value of a Share on the date of grant of such Option , contrary to Section
6(a)(i) of the Plan; or

 

(vi)increase the maximum term permitted for Options as specified in Section
6(a)(ii) of the Plan.

 

(b)          Corporate Transactions. In the event of any reorganization, merger,
consolidation, split-up, spin-off, combination, plan of arrangement, take-over
bid or tender offer, repurchase or exchange of Shares or other securities of the
Company or any other similar corporate transaction or event involving the
Company (or the Company shall enter into a written agreement to undergo such a
transaction or event), the Committee or the Board may, in its sole discretion,
provide for any of the following to be effective upon the consummation of the
event (or effective immediately prior to the consummation of the event, provided
that the consummation of the event subsequently occurs), and no action taken
under this Section 7(b) shall be deemed to impair or otherwise adversely alter
or impair the rights of any holder of an Award or beneficiary thereof:

 

 -8- 



 

(i)either (A) termination of any the Award, whether or not vested, in exchange
for an amount of cash and/or other property, if any, equal to the amount that
would have been attained upon the exercise of the Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 7(b)(i)(A), the
Committee or the Board determines in good faith that no amount would have been
attained upon the exercise of the Award or realization of the Participant’s
rights, then the Award may be terminated by the Company without any payment) or
(B) the replacement of the Award with other rights or property selected by the
Committee or the Board, in its sole discretion;

 

(ii)that the Award be assumed by the successor or survivor corporation, or a
parent or subsidiary thereof, or shall be substituted for by similar options,
rights or awards covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices;

 

(iii)that the Award shall be exercisable or payable or fully vested with respect
to all Shares covered thereby, notwithstanding anything to the contrary in the
applicable Award Agreement; or

 

(iv)that the Award cannot vest, be exercised or become payable after a date
certain in the future, which may be the effective date of the event.

 

(c)          Correction of Defects, Omissions and Inconsistencies. The Committee
may, without prior approval of the stockholders of the Company, correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award or Award Agreement in the manner and to the extent it shall deem desirable
to implement or maintain the effectiveness of the Plan.

 

Section 8.          Income Tax Withholding

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent necessary
to satisfy minimum statutory withholding requirements) or (b) delivering to the
Company Shares other than Shares issuable upon exercise or receipt of (or the
lapse of restrictions relating to) such Award with a Fair Market Value equal to
the amount of such taxes. The election, if any, must be made on or before the
date that the amount of tax to be withheld is determined.

 

 -9- 



 

Section 9.          General Provisions

 

(a)          No Rights to Awards. No Eligible Person, Participant or other
person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

(b)          Award Agreements. No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
signed by the Participant (if requested by the Company), or until such Award
Agreement is delivered and accepted through an electronic medium in accordance
with procedures established by the Company. An Award Agreement need not be
signed by a representative of the Company unless required by the Committee. Each
Award Agreement shall be subject to the applicable terms and conditions of the
Plan and any other terms and conditions (not inconsistent with the Plan)
determined by the Committee.

 

(c)          Plan Provisions Control. In the event that any provision of an
Award Agreement conflicts with or is inconsistent in any respect with the terms
of the Plan as set forth herein or subsequently amended, the terms of the Plan
shall control.

 

(d)          No Rights of Stockholders. Neither a Participant nor the
Participant’s legal representative shall be, or have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares issuable
upon the exercise or payment of any Award, in whole or in part, unless and until
such Shares have been issued.

 

(e)          No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation plans or arrangements, and such plans
or arrangements may be either generally applicable or applicable only in
specific cases.

 

(f)          No Right to Employment. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to terminate a Participant’s employment at any time, with or
without cause, in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement. Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.

 

 -10- 



 

(g)          Governing Law. The internal law, and not the law of conflicts, of
the State of Delaware shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.

 

(h)          Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

(i)          No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other person. To the extent that any person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

 

(j)          Other Benefits. No compensation or benefit awarded to or realized
by any Participant under the Plan shall be included for the purpose of computing
such Participant’s compensation or benefits under any pension, retirement,
savings, profit sharing, group insurance, disability, severance, termination
pay, welfare or other benefit plan of the Company, unless required by law or
otherwise provided by such other plan.

 

(k)          No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.

 

(l)          Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

Section 10.         Effective Date of the Plan

 

The Plan was adopted by the Board on October 31, 2016 and amended on August 21,
2017.

 

 -11- 



 

Section 11.         Term of the Plan

 

No Award shall be granted under the Plan, and the Plan shall terminate, on
October 31, 2021 or any earlier date of discontinuation or termination
established pursuant to Section 7(a) of the Plan. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award theretofore
granted may extend beyond such dates, and the authority of the Committee
provided for hereunder with respect to the Plan and any Awards, and the
authority of the Board to amend the Plan, shall extend beyond the termination of
the Plan.

 

 -12- 

